Title: From George Washington to Edmund Randolph, 18 October 1794
From: Washington, George
To: Randolph, Edmund


        
          (Private)
          Dear sir,
          Cumberland [Md.] Oct: 18. 1794
        
        I have directed Mr Dandridge to acknowledge the recet of your public dispatches of the 13. Inst., whilst I enclose those of our Envoy to you, which came under cover to me in a letter from him dated the 5. of August, with the following P.S.—“I shall enclose with this my dispatches to Mr Randolph. If the

William Penn shou’d be stopped by a belligerent vessel, they will respect a letter directed to you more than one directed to him.” on opening it I find duplicates only.
        His private letter to me of the date above, & which he wishes may be considered as confidential (which, & the possible risque, prevents my sending it to you by the returning Express) is a very pleasing one; as it is more indicative of a hope, & expectation of general good success in his mission than any that had come from him before. He conceives that there is no indisposition in the present ministry to settle the several matters in dispute upon what they conceive to be just & liberal terms. But what these may appear to be, when they come to close discussion, no one can prognosticate—to give & take I presume will be the result. I am led to draw more favorable inferrences from this letter however, than from any of his preceding ones. I am always &c.
        
          Go. W.
        
      